Case 2:12-cv-00572-JRG Document 489 Filed 01/15/20 Page 1 of 2 PageID #: 13024



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 ARCHER AND WHITE SALES, INC.,                  §
                                                §
               Plaintiff,                       §
                                                §
 v.                                             §   CIVIL ACTION NO. 2:12-CV-00572-JRG
                                                §
 HENRY SCHEIN, INC., DANAHER                    §
 CORPORATION, INSTRUMENTARIUM                   §
 DENTAL INC., DENTAL EQUIPMENT                  §
 LLC, KAVO DENTAL TECHNOLOGIES,                 §
 LLC, DENTAL IMAGING                            §
 TECHNOLOGIES, CORPORATION,                     §
 PATTERSON COMPANIES, INC.,                     §
 BENCO DENTAL SUPPLY CO.,                       §
                                                §
               Defendants.                      §

                                            ORDER

       On January 13, 2020, the Court held a hearing to address Defendants Henry Schein, Inc.;

Danaher Corporation; Instrumentarium Dental Inc.; Dental Equipment LLC; Kavo Dental

Technologies, LLC; Dental Imaging Technologies, Corporation; Patterson Companies, Inc.; and

Benco Dental Supply Co.’s (collectively, the “Defendants”) Joint Sealed Motion to Exclude the

Testimony of Plaintiff Archer and White Sales, Inc’s (“Archer”) Expert Witnesses (the “Motion”)

(Dkt. No. 298). This Order memorializes the Court’s ruling as announced into the record. This

Order summarizes the Court’s rulings during the aforementioned hearing but does not limit or

constrain the Court’s rulings from the bench.

       Accordingly, it is hereby ORDERED that the Motion is DENIED-IN-PART and

GRANTED-IN-PART. The Court GRANTED the Motion as to the portion of Drs. Stephen

Magee and Devrim Ikizler’s Amended Expert Report which pertained to sales of “consumables.”

The Court finds no reliable methodology or evidentiary basis which supports Magee and Ikizler’s
Case 2:12-cv-00572-JRG Document 489 Filed 01/15/20 Page 2 of 2 PageID #: 13025



calculation of damages for lost sales of “consumables.” The named experts’ opinions on damages
   .
for such lost sales are based upon either Dynamic Dental’s exclusion from a purchasing

cooperative, in which case Archer lacks standing, or they relate to claims of lost sales where there

is no evidence of direct prior sales of “consumables” by Archer and no basis other than

speculation upon which Archer can assert a reliable damages calculation for lost sales. In either

case, such asserted damages relating to lost sales of “consumables” are properly excluded and

struck. The Motion was DENIED in all other respects.

      So ORDERED and SIGNED this 14th day of January, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                 2
